 


110 HR 4273 IH: To designate the Department of Veterans Affairs clinic in Alpena, Michigan, as the 
U.S. House of Representatives
2007-12-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 4273 
IN THE HOUSE OF REPRESENTATIVES 
 
December 4, 2007 
Mr. Stupak introduced the following bill; which was referred to the Committee on Veterans’ Affairs 
 
A BILL 
To designate the Department of Veterans Affairs clinic in Alpena, Michigan, as the Lieutenant Colonel Clement C. Van Wagoner Department of Veterans Affairs Clinic. 
 
 
1.Designation of Lieutenant Colonel Clement C. Van Wagoner Department of Veterans Affairs Clinic 
(a)DesignationThe Department of Veterans Affairs clinic located in Alpena, Michigan, shall after the date of the enactment of this Act be known and designated as the Lieutenant Colonel Clement C. Van Wagoner Department of Veterans Affairs Clinic. 
(b)ReferencesAny reference in any law, regulation, map, document, record, or other paper of the United States to the clinic referred to in subsection (a) shall be considered to be a reference to the Lieutenant Colonel Clement C. Van Wagoner Department of Veterans Affairs Clinic. 
 
